Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into effective as of the
____ day of December, 2007, by and among Artificial Life, Inc., a Delaware
corporation (the “Company”), and the purchasers identified on the signature
pages hereto (each, a “Purchaser” and collectively, the “Purchasers”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Purchasers hereby agree as follows.

1.

Definitions.

As used in this Agreement, the following terms, not previously defined, will
have the meanings as set forth herein:

1.1       “Commission” means the United States Securities and Exchange
Commission, and any successor thereto.

1.2       “Common Stock” means the Company’s common stock, $0.01 par value.

1.3       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated from time to time thereunder.

1.4       “Person” means an individual, partnership, limited partnership,
corporation, business trust, limited liability company, an association, joint
stock company, a trust, unincorporated organization, joint venture or other
entity of whatever nature.

1.5       “Registrable Common” means any shares of Common Stock issued to a
Purchaser purchased pursuant to the Subscription Agreement (“Purchased Shares”),
and shares of Common Stock issuable upon the exercise of the warrants (“Warrant
Shares”) purchased pursuant to the Subscription Agreement, including any shares
of Common Stock or other securities issued as a dividend, stock split,
reclassification, recapitalization, other distribution or otherwise with respect
to or in exchange for replacement of the preceding; provided, however, that
Registrable Common will not include any shares, the sale of which has been
registered pursuant to the Securities Act or which have been or could be sold to
the public without restriction.

1.6       “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and the declaration or ordering of the effectiveness of such
registration statement.

1.7       “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

1.8       “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

1.9       “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated from time to time thereunder.

--------------------------------------------------------------------------------

1.10      “Subscription Agreement” means the Subscription Agreement dated as of
December 28, 2007 by and among the Company and such Purchasers, for the purchase
of shares of Common Stock and warrants to purchase Common Stock.

 

2.

Registration Rights.

2.1.      Subject to the limitations and requirements set forth in this Section
2, the Company will prepare and file (i) within thirty (30) days after the
receipt of a written request from the Purchaser of the largest number of shares
of Common Stock under the Subscription Agreement, a registration statement under
the Securities Act, on the appropriate form covering resale of the Registrable
Common other than the Warrant Shares, and (ii) within thirty (30) days after the
date that is six months from the date of the closing of the transactions
contemplated by the Subscription Agreement, a registration statement under the
Securities Act, on the appropriate form covering resale of the Registrable
Common other than the Purchased Shares (each of the registration statements
described in (i) and (ii) is referred to as a “Registration Statement”, and the
30-day time periods described therein are each a “Filing Date”). However, if
100% of the Registrable Common not previously registered hereunder shall equal
or exceed 30% of the issued and outstanding shares of Common Stock on the
applicable Filing Date (such amount, the “Registration Cap”), and all such
shares of Registrable Common are required to be registered under the provisions
of this Section 2.1(i) and/or (ii), such Registration Statement(s) shall
register a number of shares of Registrable Common which is equal to the
Registration Cap, and the remaining unregistered Registrable Common shall be
subject to Section 2.3 until all shares of Registrable Common required to be
registered hereunder are registered. In the event that less than 100% of the
Purchased Shares or Warrant Shares, as applicable,is included on a Registration
Statement, the number of such shares to be registered for each Purchaser shall
be reduced pro-rata among all Purchasers and each Purchaser shall have the right
to designate which such registrable shares shall be omitted from the applicable
Registration Statement. The Company will use its reasonable best efforts to
cause the applicable Registration Statement to become effective within ninety
(90) days after the applicable Filing Date (the “Effective Date”),which shall be
extended for an additional thirty (30) days in the event the Commission provides
comments on issues related to Rule 415. Notwithstanding the foregoing, (i) the
Purchasers may not request the Company to file a Registration Statement covering
the Purchased Shares until at least six (6) months from the closing of the
transaction contemplated by the Subscription Agreement, (ii) the Company shall
not be required to file a Registration Statement covering the Warrant Shares if
the Purchaser of the largest number of shares of Common Stock under the
Subscription Agreement waives such requirement in writing on or before June 30,
2008, and (iii) the Company shall not be required to file any Registration
Statement if the Purchasers are permitted to make unlimited resales of the
subject Registrable Commmon without the benefit of any Registration Statement
and without being required to file a Form 144.

2.2.      Subject to the limitations and requirements set forth in this Section
2, if, for reasons that are within the Company’s control, (i) the Company fails
to file the Registration Statement(s) by the applicable Filing Date(s), if
required to do so, or (ii) such Registration Statement(s) are not declared
effective by the applicable Effective Date(s) (each of (i) and (ii), an
“Event”), then the Company shall pay to each Purchaser in cash (or an equivalent
number of shares of Common Stock, at each such Purchaser’s option), as
liquidated damages and not as a penalty, (x) on the first business day following
the date of the Event, an amount equal to one percent (1.0%) of the total
Purchase Price paid by such Purchaser, as set forth in the Subscription
Agreement, and (y) on each monthly anniversary of the date of each Event, if the
applicable condition remains unsatisfied, an amount equal to one percent (1.0%)
of the total Purchase Price paid by such Purchaser, as set forth in the
Subscription Agreement.

 

 

2

--------------------------------------------------------------------------------

2.3       Additional Registration Statements.        In the event that the
Company is unable to register 100% of the Purchased Shares or Warrant Shares, as
applicable, on a Registration Statement, as contemplated in Section 2.1 above,
the Company shall file, if then required under Section 2.1, as soon as
reasonably practicable, an additional Registration Statement covering the resale
by the Purchasers of an amount or Purchased Shares or Warrant Shares, as
applicable, equal to the Registration Cap. If, following such subsequent
Registration Statement, there are additional unregistered Purchased Shares or
Warrant Shares and the Company is required to register such shares pursuant to
Section 2.1, the Company shall file subsequent Registration Statements pursuant
to the terms of this Section 2.3 until all such shares are registered.

3.         Registration Obligations. At such time as the Company is obligated to
file a Registration Statement with the Commission pursuant to this Agreement the
Company will use its reasonable best efforts to effect the registration of the
Registrable Common in accordance with the intended method of disposition thereof
and, pursuant thereto, the Company shall have the following obligations:

 

a.         The Company shall submit to the Commission, within two (2) Business
Days after the Company learns that no review of any Registration Statement will
be made by the staff of the Commission or that the staff has no further comments
on such Registration Statement, as the case may be, a request for acceleration
of effectiveness of such Registration Statement to a time and date not later
than forty-eight (48) hours after the submission of such request. The Company
shall use its reasonable best efforts to keep each Registration Statement
effective pursuant to Rule 415 at all times until the earlier of (i) the date as
of which the Purchasers may sell all of the Registrable Common covered by such
Registration Statement without restriction, and (ii) the date as of which all
Registrable Common covered by the Registration Statement have been publicly sold
by the Purchasers included therein (the “Registration Period”). The Company
shall ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.

 

b.         The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to each
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Common of the Company covered by
such Registration Statement until such time as all of such Registrable Common
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to any Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-Q, Form 10-K or any analogous report or other report under the Exchange Act,
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement.

 

c.         The Company shall (A) permit legal counsel to the Purchasers (“Legal
Counsel”) to review and comment upon (i) a Registration Statement at least five
(5) Business Days prior to its filing with the Commission and (ii) all
amendments and supplements to all Registration Statements (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and any similar or
successor reports) within a reasonable number of days prior to their filing with
the Commission, and (B) not file any Registration Statement or amendment or
supplement thereto in a form to which such legal counsel reasonably objects.
Legal Counsel shall promptly review all documents submitted to them by the

 

3

--------------------------------------------------------------------------------

Company pursuant to this Section; provided that if the Company has not received
a response from Legal Counsel within forty-eight (48) hours of providing such
documents, the Company may assume that Legal Counsel has no comments.

 

d.         Upon an Purchaser’s reasonable request, the Company shall furnish to
each Purchaser whose Registrable Common are included in any Registration
Statement in PDF format via electronic mail, without charge, (i) promptly after
the same is prepared and filed with the Commission, at least one (1) copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, one (1) copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto and (iii) such
other documents, including copies of any preliminary or final prospectus
relating to any Registration Statement; provided, however, that separate
delivery shall not be required if such documents are available via the EDGAR
system on the Commission’s website. First Wilshire Securities Management, Inc.
(“FW”) shall be deemed to have made a permanent request so the Company shall
deliver to FW the documents described in this Section 3(d) without further
action on the part of FW.

 

e.         The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Purchasers of the Registrable Common covered by a Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as are specifically requested in writing by the Purchasers
no later than 20 days after the applicable Filing Date(s), (ii) prepare and file
in those jurisdictions, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof; provided that such effectiveness of the
Registration Statement shall only be required to be maintained during the
Registration Period and the effectiveness of any other Registration Statement
hereunder shall only be required to be maintained during the intended
distribution period thereof, (iii) take such other actions with respect to the
Registration Statement as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Common for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(e), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction. The Company
shall promptly notify Legal Counsel and each Purchaser who holds Registrable
Common of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable Common
for sale under the securities or “blue sky” laws of any jurisdiction in the
United States or its receipt of actual notice of the initiation or threatening
of any proceeding for such purpose.

 

f.         The Company shall notify Legal Counsel and each Purchaser in writing
of the happening of any event, as promptly as practicable after becoming aware
of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and, subject to Section 3(q), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission, and, upon request, deliver one copy of such
supplement or amendment to Legal Counsel and each Purchaser in PDF format via
electronic mail; provided, however, that FW shall be deemed to have made a
permanent request so the Company shall deliver to FW the documents described in
this Section 3(f) without further action on the part of FW. The Company shall
also promptly notify Legal Counsel and each Purchaser in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall

 

4

--------------------------------------------------------------------------------

be delivered to Legal Counsel and each Purchaser by facsimile within one
Business Day of such effectiveness), (ii) of any request by the Commission for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

g.         The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Common for sale in any jurisdiction and, if such an order or
suspension is issued, to use reasonable efforts to obtain the withdrawal of such
order or suspension at the earliest possible moment and to notify Legal Counsel
and each Purchaser who holds Registrable Common being sold of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

h.         The Company shall hold in confidence and not make any disclosure of
information concerning an Purchaser provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Purchaser is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Purchaser and allow such Purchaser, at the Purchaser’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

i.          The Company shall use its reasonable best efforts to cause all of
the Registrable Common covered by a Registration Statement to be listed on the
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable Common
is then permitted under the rules of such exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(i).

 

j.          The Company shall cooperate with the Purchasers who hold Registrable
Common being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Common to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Purchasers may reasonably request and registered in
such names as the Purchasers may request, provided that Purchasers provide all
information necessary for the Registration Statement(s) if the name(s) on such
certificate(s) differ from that of the applicable Purchaser.

 

k.         If reasonably requested by a Purchaser in writing, the Company shall
as soon as reasonably practicable, supplement or make amendments to any
Registration Statement if reasonably requested by a Purchaser holding any
Registrable Common covered by such Registration Statement.

 

l.          The Company shall use its reasonable best efforts to cause the
Registrable Common covered by a Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to consummate the disposition of such Registrable Common.

 

m.        The Company shall make generally available to its security holders as
soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of a Registration
Statement.

 

5

--------------------------------------------------------------------------------

n.         The Company shall otherwise comply with all applicable rules and
regulations of the Commission in connection with any registration hereunder in
all material respects.

 

o.         Within two (2) trading days after a Registration Statement is ordered
effective by the Commission, the Company shall deliver to the transfer agent for
such Registrable Common confirmation that such Registration Statement has been
declared effective by the Commission in such form, and together with such other
documents or legal opinions, as such transfer agent may require.

 

p.         Notwithstanding anything to the contrary herein, the Company may
delay, including by delaying the filing or effectiveness of the Registration
Statement, the disclosure of material, non-public information concerning the
Company the disclosure of which at the time is not, in the good faith opinion of
the Board of Directors of the Company, in the best interest of the Company (a
“Grace Period”) and, as applicable, suspend sales of Registrable Common under an
effective Registration Statement; provided, that the Company shall promptly (i)
notify the Purchasers in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Purchasers) and the date on which the Grace Period will begin, and (ii)
notify the Purchasers in writing of the date on which the Grace Period ends;
and, provided further, that no Grace Period shall exceed thirty (30) consecutive
days and during any three hundred sixty five (365) day period such Grace Periods
shall not exceed an aggregate of sixty (60) days (each, an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Purchasers receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Purchasers receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(g) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable.

 

q.         The Company shall make available at reasonable times for inspection
by one or more representatives of the underwriter(s) in connection with a
Registration Statement, all financial and other records, pertinent corporate
documents and properties of the Company as shall be reasonably necessary to
enable them to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act and cause the Company’s officers, directors,
managers and employees to supply all information reasonably requested by any
representatives in connection with the Registration Statement.

 

r.         In the case of an underwritten offering which includes Registrable
Common, the Company shall set forth in full in the underwriting agreement,
indemnification provisions and procedures which provide rights no less
protective than those set forth in Section 5 hereof with respect to all parties
to be indemnified.

4.         Expenses. With respect to the registration requested pursuant to
Section 2 hereof (except as otherwise provided in such Section) and with respect
to each inclusion of Registrable Common in a Registration Statement pursuant to
Section 2 hereof (except as otherwise provided in such Section), the Company
will bear the following fees, costs and expenses: all registration filing fees,
printing expenses, fees and disbursements of counsel and accountants for the
Company, all internal Company expenses, all legal fees and disbursements and
other expenses of complying with state securities or blue sky laws of any
jurisdictions in which the securities to be offered are to be registered or
qualified, and the premiums and other costs of policies of insurance against
liability (if any) arising out of such public offering. Fees and disbursements
of counsel and accountants for the Purchasers, underwriting discounts and
commissions and transfer taxes relating to the shares included in the offering
by the Purchasers, and any other expenses incurred by the Purchasers not
expressly included above, will be borne by the Purchasers.

 

6

--------------------------------------------------------------------------------

5.

Indemnification.

5.1.      Indemnification by Company. To the fullest extent permitted by law,
the Company will indemnify and hold harmless each Purchaser that has Registrable
Common included in a Registration Statement pursuant to the provisions hereof,
its directors and officers, and any underwriter (as defined in the Securities
Act) for such Purchaser and each Person, if any, who controls such Purchaser or
such underwriter within the meaning of the Securities Act, from and against, and
will reimburse such Purchaser and each such underwriter and controlling Person
with respect to, any and all loss, damage and liability (collectively, “Losses”)
to which such Purchaser or any such underwriter or controlling Person may become
subject under the Securities Act, state securities laws or otherwise, and the
Company will pay to each such Purchaser, underwriter or controlling person any
legal or other costs or expenses reasonably incurred by such person in
connection with investigating or defending any such Loss, insofar as such Losses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in such Registration Statement, any prospectus
contained therein or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; provided,
however, that the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Purchaser in writing specifically for use in the
preparation thereof; provided, however, that the indemnity agreement in this
Section 5.1 will not apply to amounts paid in settlement of any such Loss if
such settlement is effected without the consent of the Company, which consent
will not be unreasonably withheld.

5.2.      Indemnification by Purchasers. Each Purchaser that has Registrable
Common included in a Registration Statement pursuant to the provisions hereof
will severally, but not jointly, indemnify and hold harmless the Company, its
directors and officers, each Person, if any, who controls the Company within the
meaning of the Securities Act, any other Purchaser selling securities pursuant
to such Registration Statement, any controlling Person of any such selling
Purchaser, any underwriter and any controlling Person of any such underwriter
(each, an “Indemnitee”) from and against, and will reimburse any Indemnitee with
respect to, any and all Losses to which such Indemnitee may become subject under
the Securities Act, state securities laws or otherwise, and such Purchaser will
pay to each Indemnitee, any legal or other costs or expenses reasonably incurred
by such person in connection with investigating or defending any such Loss,
insofar as such Losses are caused by any untrue or alleged untrue statement of
any material fact contained in such Registration Statement, any prospectus
contained therein or any amendment or supplement thereto, or arise out of or are
based upon the omission or the alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was so made in reliance upon
and in conformity with written information furnished by such Purchaser
specifically for use in the preparation thereof; provided, however, that the
obligations of each Purchaser under this Section 5.2 will be limited to an
amount equal to the net proceeds to such Purchaser from the sale of Registrable
Common as contemplated herein, unless such claim, loss, damage, liability or
action resulted from such Purchaser’s fraudulent misconduct.

5.3.      Indemnification Procedures. Promptly after receipt by a party entitled
to indemnification pursuant to this Section (each, an “Indemnified Party”) of
notice of the commencement of any action involving the subject matter of the
foregoing indemnity provisions such Indemnified Party will, if a claim is to be
made against the party obligated to provide indemnification pursuant to this
section (each, an “Indemnifying Party”), promptly notify the Indemnifying Party
of the commencement thereof; but the omission to provide such notice will not
relieve the Indemnifying Party from any liability hereunder, except to the
extent that the delay in giving, or failing to give, such notice has a material
adverse effect upon the ability of the Indemnifying Party to defend against the
claim. In case such action is brought

 

7

--------------------------------------------------------------------------------

against an Indemnified Party, the Indemnifying Party will have the right to
participate in and, at the Indemnifying Party’s option, to assume the defense
thereof, singly or jointly with any other Indemnifying Party similarly notified,
with counsel or reasonably satisfactory to the Indemnified Party; provided,
however, that if the defendants in any action include both the Indemnified Party
and the Indemnifying Party and the Indemnified Party reasonably concludes that
there may be legal defenses available to any Indemnified Parties that are
different from or additional to those available to the Indemnifying Party, or if
there is a conflict of interest which would prevent counsel for the Indemnifying
Party from also representing the Indemnified Party, the Indemnified Party will
have the right to select counsel to participate in the defense of such action on
behalf of such Indemnified Party at the expense of the Indemnifying Party;
provided further, however, that the Indemnifying Party will be responsible for
the expenses of only one such special counsel (and one local counsel if
necessary for jurisdictional purposes) selected jointly by the Indemnified
Parties if there is more than one Indemnified Party. After notice from an
Indemnifying Party to any Indemnified Party of such Indemnifying Party’s
election to assume the defense or the action, the Indemnifying Party will not be
liable to such Indemnified Party pursuant to this Section 5 for any legal or
other expense subsequently incurred by such Indemnified Party in connection with
the defense thereof, unless (i) the Indemnified Party has employed counsel in
accordance with the proviso of the preceding sentence, or (ii) the Indemnifying
Party has not employed counsel satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after the notice of the
commencement of the action, or (iii) the Indemnifying Party has authorized the
employment of counsel for the Indemnified Party at the expense of the
Indemnifying Party.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
for which it is responsible with respect to any amounts for which it would
otherwise be liable under Section 5 to the fullest extent permitted by law;
provided, however, that: (i) no Person involved in the sale of Registrable
Common which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) in connection with such sale
shall be entitled to contribution from any Person involved in such sale of
Registrable Common who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Common shall be limited in amount to
the net amount of proceeds received by such seller from the sale of such
Registrable Common pursuant to such Registration Statement.

6.         Cooperation. Any Purchaser whose shares of Registrable Common are to
be included in a Registration Statement filed pursuant to the provisions of
Section 2.1 agrees to cooperate with all reasonable requests by the Company
necessary to effectuate the purposes of this Agreement, including by timely
providing the Company with all information necessary to prepare and file such
Registration Statement.

7.

Miscellaneous.

7.1.      Waivers, Amendments and Approvals. In each case in which the approval
of the Purchasers is required by the terms of this Agreement, such requirement
will be satisfied by a vote or the written action of Purchasers of at least a
majority of the Registrable Common held by all the Purchasers, unless a higher
percentage is specifically required by the terms of this Agreement. Any term or
provision of this Agreement requiring performance by or binding upon the Company
or the Purchasers may be amended, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only by a writing signed by the Company and the
Purchasers of at least a majority of the Registrable Common held by all the
Purchasers. Any amendment or waiver effected in accordance with this Section
will be binding upon all of the Purchasers. The waiver by a party of any breach
hereof or default in payment of any amount due hereunder or default in the
performance hereof will not be deemed to constitute a waiver of any other
default or succeeding breach or default. Written notice of any such waiver,
consent or agreement of amendment, modification or supplement will be given to
the record Purchaser of Registrable Common who did not give written consent
thereto.

 

8

--------------------------------------------------------------------------------

7.2.      Notices. All notices, requests, consents and other communications
required or permitted hereunder will be in writing and will be delivered either
by (i) personal delivery, (ii) registered or certified airmail, postage prepaid
or (iii) facsimile, as follows:

7.2.1.   to a Purchaser, addressed to such Purchaser as set forth on such
Purchaser’s signature page attached hereto.

 

7.2.2.

to the Company, to:

Artificial Life, Inc.

 

26/F, 88 Hing Fat Street

 

Causeway Bay

 

Hong Kong

 

Attn: Eberhard Schoneburg, Chief Executive Officer

 

Facsimile: (852) 3102-0690

 

With a copy to:

K&L Gates

 

1900 Main Street, Suite 600

 

Irvine, CA 92614

 

Attn: Raymond L. Veldman, Esq.

 

Facsimile: (949) 253-0900

and such notices and other communications will for all purposes of this
Agreement be treated as being effective or having been given if delivered
personally, or, if sent by mail, when received. Any party may change its address
for such communications by giving notice thereof to the other parties in
conformity with this Section.

7.3.      Entire Agreement. This Agreement, included all amendments, attachments
and addenda hereto, and the documents referenced herein and the exhibits
thereto, constitute the entire understanding and agreement of the parties hereto
with respect to the subject matter hereof and thereof and supersede and replace
all prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between the parties with
respect hereto and thereto. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof.

7.4.      Other Remedies. Any and all remedies herein expressly conferred upon a
party will be deemed cumulative with, and not exclusive of, any other remedy
conferred hereby or by law on such party, and the exercise of any one remedy
will not preclude the exercise of any other.

7.5.      Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party under this
Agreement will impair any such right, power or remedy of such party nor will it
be construed to be a waiver of any such breach or default, or an acquiescence
thereto, or of a similar breach of default thereafter occurring; nor will any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party hereto of any breach
or default under the Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement must be in writing and will be
effective only to the extent specifically set forth in such writing.

7.6.      Assignment. The rights of the Purchasers under this Agreement may not
be assigned to any subsequent transferee of the Registrable Common without the
express written consent of the Company.

 

9

--------------------------------------------------------------------------------

7.7.      Governing Law. This Agreement will be governed by and construed under
the laws of the State of Delaware, without regard to the conflict of laws
principles thereof.

7.8.      Counterparts. This Agreement may be executed concurrently (including
facsimile signatures) in two or more counterparts, each of which will be
accepted as an original, but all of which together will constitute one and the
same instrument.

7.9.      Severability. Should any one or more of the provisions of this
Agreement or of any agreement entered into pursuant to this Agreement be
determined to be illegal or unenforceable, all other provisions of this
Agreement and of each other agreement entered into pursuant to this Agreement,
will be given effect separately from the provision or provisions determined to
be illegal or unenforceable and will not be affected thereby.

8.

Reports Under the 1934 Act.

 

With a view to making available to the Purchasers the benefits of Rule 144, the
Company agrees to:

 

a.         make and keep public information available, as those terms are
understood and defined in Rule 144; and

 

b.         furnish to each Purchaser so long as such Purchaser owns Registrable
Common, promptly upon request, (i) a written statement by the Company, if true,
that it has complied with the reporting requirements of Rule 144, the Securities
Act and the Exchange Act, (ii) a copy of the most recent annual report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Investors to
sell such securities pursuant to Rule 144 without registration.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is hereby executed as of the date first
written above.

 

“Company”

 

ARTIFICIAL LIFE, INC.,

a Delaware corporation

 

 

By:

     /s/ Eberhard Schoneburg

Eberhard Schoneburg

Chief Executive Officer

 

11

--------------------------------------------------------------------------------



 

[PURCHASER NAME]

 

 

By:        _________________________

Name:  _________________________

Title:    _________________________

 

Number of Common Shares: ________

Number of Warrant Shares: _________

 

Address for Notice:

 

Purchaser: ____________________________
Address: __________________________
City, State, ZIP: ____________________

Facsimile No.:___________________

Telephone No.:___________________

Attn: ______________________

 

With a copy to:

 

Name: ____________________

Address: __________________________
City, State, ZIP: ____________________

Facsimile No.:___________________

Telephone No.:___________________

Attn: ______________________

 

 

 

 

12

 

 